DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Newly amended claims 1-2, 6-11, 13-14, 19 and newly added claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly amended claims are directed to a wearable cardiac defibrillator/ method of making a wearable cardiac defibrillator comprising a belt and a vest, a plurality of sensors and defibrillator electrodes integrated into the vest, a processor integrated into the belt and communicatively coupled to the plurality of sensors and defibrillator electrodes in the vest, the processor determines the wearer is experiencing a cardiac event which causes an output circuit to deliver electrical charge to the defibrillator electrodes in response to a determination the wearer is experiencing a cardiac event.  This is distinct from the originally presented claims that required an apparatus/method comprising a clothing with a plurality of modules disposed in the clothing having a weight per unit area equal to less than 0.1 pounds per square inch and a thickness of equal to or less than 1 inch, the plurality of modules configured to facilitate operation of a wearable cardioverter device.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-2, 6-11, 13-14, 19 and 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 6/22/2022 canceling (by amendment) all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the newly amended claims are drawn to a non-elected invention and are therefore withdrawn from consideration.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792